NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              FEB 11 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

ALFONSO GUERRERO MORAN,                          No. 12-70347

              Petitioner,                        Agency Nos.        A095-445-012
                                                                    A095-445-013
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM*

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 6, 2015**
                               Pasadena, California

Before: MELLOY,*** BYBEE, and IKUTA, Circuit Judges.

       Petitioner Alfonso Guerrero Moran petitions this Court for review of the

BIA’s final order of removal. The BIA ordered Petitioner removed pursuant to 8



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Michael J. Melloy, Senior Circuit Judge for the U.S.
Court of Appeals for the Eighth Circuit, sitting by designation.
U.S.C. § 1182(a)(6)(E)(i), which makes inadmissible any alien who “knowingly

has encouraged, induced, assisted, abetted, or aided any other alien to enter or to

try to enter the United States in violation of law.” We review the BIA’s legal

determinations de novo and its factual findings for substantial evidence. Sang

Yoon Kim v. Holder, 603 F.3d 1100, 1102 (9th Cir. 2010). We have jurisdiction

pursuant to 8 U.S.C. § 1252, and we deny the petition.

      First, Moran argues that DHS failed to meet its burden to show by clear and

convincing evidence that any violation of § 1182(a)(6)(E)(i) was performed

“knowingly.” Substantial evidence supports the BIA’s conclusion that DHS met

its burden. The primary inspection report showed that Moran, the driver of the

vehicle, arrived at inspection and handed over entry documents for himself and the

four children visibly seated in the car, but omitted to alert officers to another

person on the floor of his vehicle. The report reveals that the person on the floor

was lying between the second and third row of seats, covered with black clothing.

The report also indicated that when the officer first investigated the black lump he

detected on the floor and asked the children to lift their feet, they shifted around

and declined to lift their feet before finally complying with the officer’s request. It

was reasonable for the IJ to infer from this evidence that Moran had knowledge

that he was aiding Ms. Sanchez to enter the United States illegally.


                                           2
         Second, Moran offers various arguments to show that the agency erred in

admitting the secondary inspection report, or I-213. Because we conclude that the

primary inspection report alone offers substantial evidence to show Moran’s

knowledge, we decline to address arguments regarding the admissibility of the

I-213.

         Petition DENIED.




                                           3